DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input device receiving a user’s input” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification renders clear that all the units/devices can be any hardware or software as per the applicant’s specification at [0053] (citing PGPUB US 20160228098 A1, hereafter merely the specification), and furthermore and in regards to the “input device” in particular the examiner that a similar term is defined in [0076] to be any hardware or software inclusive of many non-conventional inputs such as an EKG or the like and is open ended (i.e. ends in etc.) so as to cover essentially anything capable of providing some sort of input. Moreover, the claim remains interpreted under 112(f) despite the new limitation that it be “including hardware” because this is not something that would be capable of performing the function; however, the interpretation will no longer include merely software per se.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim(s) 1-4, 6-7, 9-14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140187946 A1 by Miller et al. (hereafter Miller, previously of record) further in view of US 20050096538 A1 by Chomas et al. (hereafter Chomas, previously of record).

Regarding claim 1, Miller teaches: 1. An ultrasound diagnosis apparatus (see Miller’s Abstract) comprising:
a data acquirer acquiring first ultrasound data and second ultrasound data with respect to an object (see Miller’s Fig. 1 part 120 and note that this is fully capable of gathering multiple US images), wherein the first ultrasound data is acquired when the data acquirer is disposed at a first location with respect to the object, the second ultrasound data is acquired when the data acquirer is disposed at a second location with respect to the object, and the first and the second location are different from each other (the examiner notes that this appears to be inherent as the structure of the data acquirer will not change based on its intended use so as to be entirely covered by the examiner’s foregoing statement that “Miller’s Fig. 1 part 120 is fully capable of gathering multiple images”. Additionally or alternatively, at least for compact prosecution purposes the examiner notes that the method of use of Miller involves real-time tracking wherein the object and the transducer more relative to each other over time, e.g. see Miller’s Fig. 2 step 206);
a display displaying a first ultrasound image including an object of interest included in the object based on the first ultrasound data and a second ultrasound image including the object of interest based on the second ultrasound data (see Miller’s Fig. 1 part 130 which is fully capable of displaying one or more images and see also Figs. 4A-5C noting that two images or image data sets, 402 and 404, are 
a controller (see Miller’s Fig. 1 part 100 and or sub-parts 102 and 104 thereof which are a computer and its attendant processor and memory respectively which in light of [0026]-[0027] describe that the computer components allow for automated control of the imaging procedure and perform the functions discussed hereinafter and/or see [0032] which describes this same feature from the perspective of the memory) detecting a first position of the object of interest on the first ultrasound data, detecting a second position of the object of interest based on the first position, and changing a condition for transceiving an ultrasound beam based on the second position, wherein the controller changes a steering angle of the ultrasound beam based on an angle difference between the first position and the section position, (see Miller’s Figs. 2-3 steps 208 and 310 respectively which show changing US transceiving conditions, inclusive of steering angle, between the images where in Fig. 2 this is a set of images acquired over time and the first and second images are a first and subsequent image (which can be but are not limited to being a narrow and wide image, see the last two sentences of [0030]) and where in Fig. 3 there are the two images are a narrow/wide image pair. The contents of these two figured being explained in more detail in [0028]-[0031] for Fig.2 and [0033]-[0036] for Fig. 3 both of which render clear that he object is identified in each of the images and that steering is performed based on the changes in relative position of the object of interest with respect to the transducer or for a succinct showing note [0007] which states: “In some embodiments, the step of adjusting may include automatically steering the field of view based on the detected changes in the position and/or the orientation of the ultrasound probe and/or the object of interest such that the object of interest remains substantially encompassed within the field of view.”)…
While Miller determines the change in position including the change in steering angles and shifting the FOV (as iterated above in full detail or in short see Miller’s [0031]) Miller does not determines a rotation angle for the second ultrasound image to rotate to correspond to the changed steering angle of the ultrasound beam, rotates the second ultrasound image with the determined rotation angle, and controls the display to display the rotated second ultrasound image”.
However Chomas, in the same or eminently related field of automatically tracking objects/ROIs of interest in US image sequences (see Chomas’s Abstract) teaches moving the output image/graphic to a different angular position or location on the display screen when the transceiving condition is changed and the processing steps involved in doing so such as determining the rotation angle of the image. Specifically see the difference between Chomas’s Figs. 4A and 4C and then see the description of this process (as per [0051] which states that “The acquisition scan plane (i.e., the transmission and/or reception plane) is adaptively repositioned, altered or updated. The two-dimensional area of the acquisition scan plane is positioned within the volume as a function of and in response to the detected motion and the region of interest 40. As shown in FIG. 4C, the acquisition scan plane 54 is positioned in a plane QPRS different than the EFGH plane of FIG. 4A as a function of the motion vectors 60” and/or see [0056] which states that “The region of interest 40 may also or alternatively be shifted within the display two-dimensional image by translation along one or two dimensions and/or rotation to maintain further stabilization. For example, as the transducer shifts to the left relative to the tissue, the region of interest 40 may appear to shift to the left within resulting images. The region of interest 40 is tracked or the shift is accounted for in the display two-dimensional image. In one embodiment, the shift occurs to the image data in range and azimuth. In another embodiment, the acquisition scan plane 54 extends only over a portion of the width of the volume region 52 accessible by the transducer 12. As a result, the positioning of the acquisition scan plane automatically shifts the region of interest 40 in the displayed image.”. Furthermore it may compact prosecution to see additional sections of Chomas such as [0053] which discusses that the shifting can be done with the 2D ROI or 3D VOI, [0054] which discusses that this is a change over time similar to the applicant’s disclosure, or [0041] and [0055] which iterates that it may be advantageous to use 2D imaging while utilizing 3D tracking in some instances. Additionally or alternatively, and with special regards for certain dependent claim limitations the entire process can be done in 2D per se, e.g. see [0036] and note that what is depicted in Figs. 4A-4C is a VOI version of what is conducted in a ROI in Figs. 3A-3C, and with that process being described in full in [0031]-[0035]).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to improve the invention of Miller with the enhanced display of Chomas including determining the rotation angle and displaying the second images in a rotated orientation on the display in order to advantageously provide a more uniform density of samples over the scanning region and to fully account for the motion of both the tissue and the transducer within the potential scan region (see Chomas’s [0061] which states as much when discussing using the differential positioning).

Regarding claim 11, Miller teaches: 11.  A method of operating an ultrasound diagnosis apparatus (see Miller’s Abstract), the method comprising:
acquiring, by using a data acquirer (see Miller’s Fig. 1 part 120), first ultrasound data with respect to an object including an object of interest; acquiring, by using a data acquirer (see Miller’s Fig. 1 part 120), second ultrasound data with respect to the object (regarding the acquisition steps, see Miller’s [0004] which states that series of images are acquired and/or see Figs. 4A-5C which show a multi-image display);
detecting a first position of the object of interest on the first ultrasound data; detecting a second position of the object of interest based on the first position on the second ultrasound data; changing a condition for transceiving an ultrasound beam based on the second position; wherein the an angle difference between the first position and the second position (regarding the detecting and changing steps, see Miller’s Figs. 2-3 steps 208 and 310 respectively which show changing US transceiving conditions, inclusive of steering angle, between the images where in Fig. 2 this is a set of images acquired over time and the first and second images are a first and subsequent image (which can be but are not limited to being a narrow and wide image, see the last two sentences of [0030]) and where in Fig. 3 there are the two images are a narrow/wide image pair. The contents of these two figured being explained in more detail in [0028]-[0031] for Fig.2 and [0033]-[0036] for Fig. 3 both of which render clear that he object is identified in each of the images and that steering is performed based on the changes in relative position of the object of interest with respect to the transducer), and
displaying a first ultrasound image including the object of interest based on the first ultrasound data; displaying a second ultrasound image including the object of interest based on the second ultrasound data (regarding the displaying steps, see Miller’s Figs. 4A-5C noting that two images or image data sets, 402 and 404, are displayed and that in each instance the object of interest 502, is included in the image data; for the sake of completeness the examiner notes that this is also textually stated at [0038]-[0039]), …
While Miller determines the change in position including the change in steering angles and shifting the FOV (as iterated above in full detail or in short see Miller’s [0031]) Miller does not specifically teach that the second ultrasound image should be rotated on the display and thus does not teach the newly added limitation that the controller:  “determines a rotation angle for the second ultrasound image to rotate to correspond to the changed steering angle of the ultrasound beam, rotates the second ultrasound image with the determined rotation angle, and controls the display to display the rotated second ultrasound image”.
urthermore it may compact prosecution to see additional sections of Chomas such as [0053] which discusses that the shifting can be done with the 2D ROI or 3D VOI, [0054] which discusses that this is a change over time similar to the applicant’s disclosure, or [0041] and [0055] which iterates that it may be advantageous to use 2D imaging while utilizing 3D tracking in some instances. Additionally or alternatively, and with special regards for certain dependent claim limitations the entire process can be done in 2D per se, e.g. see [0036] and note that what is depicted in Figs. 4A-4C is a VOI version of what is conducted in a ROI in Figs. 3A-3C, and with that process being described in full in [0031]-[0035]).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to improve the invention of Miller with the enhanced display of Chomas including determining the rotation angle and displaying the second images in a rotated orientation on the display in order to advantageously provide a more uniform density of samples over the scanning region and to fully account for the motion of both the tissue and the transducer within the potential scan region (see Chomas’s [0061] which states as much when discussing using the differential positioning).

Regarding claims 3-4 and 13-14, Miller further teaches: 3. The ultrasound diagnosis apparatus of claim 1, wherein the controller changes the condition for transceiving the ultrasound beam further based on the first position. 4. The ultrasound diagnosis apparatus of claim 3, wherein the controller acquires a first coordinate value indicating the first position on the first ultrasound data, acquires a second coordinate value indicating the second position on the second ultrasound data, and changes the condition for transceiving the ultrasound beam based on a difference value between the first coordinate value and the second coordinate value. 13. The method of claim 11, wherein, in the changing of the transceiving condition, the condition for transceiving the ultrasound beam is changed further based on the first position. 14. The method of claim 13, wherein the detecting of the first position comprises acquiring a first coordinate value indicating the first position on the first ultrasound data, the detecting of the second position comprises acquiring a second coordinate value indicating the second position on the second ultrasound data, and the changing of the transceiving condition comprises changing the condition for transceiving the ultrasound beam based on a difference value between the first coordinate value and the second coordinate value (Regarding both of these together, as per the foregoing citations 

Regarding claims 9 and 19, Miller further teaches: 9. The ultrasound diagnosis apparatus of claim 1, wherein the controller changes in real time the condition for transceiving the ultrasound beam. 19. The method of claim 11, wherein the condition for transceiving the ultrasound beam is changed in real time (see Miller’s [0026]).

Regarding claims 10 and 20, Miller further teaches: 10. The ultrasound diagnosis apparatus of claim 1, wherein the controller controls the display to display the second ultrasound image by changing at least one of a shape, a size, or a position of the second ultrasound image according to the change of the condition for transceiving the ultrasound beam, and wherein the condition for transceiving the ultrasound beam further comprises at least one of a receiving depth of the ultrasound beam, a width of the ultrasound beam, or a focusing position of the ultrasound beam. 20. The method of claim 11, wherein the displaying the second ultrasound image comprises displaying the second ultrasound image by changing at least one of a shape, a size, or a position of the second ultrasound image according to the change of the condition for transceiving the ultrasound beam, and wherein the condition for transceiving the ultrasound beam further comprises at least one of a receiving depth of the ultrasound beam, a width of the ultrasound beam, or a focusing position of the ultrasound beam (as best understood, this is inherent in the rejection of the parent claim above. Additionally and for the sake of compact prosecution the examiner also notes that Miller explicitly states that: “The field of view can include a direction (e.g., in three-dimensional image acquisition, the field of view is defined by the angles or direction of multiple ultrasonic signals) and/or an angular aperture of the ultrasound signal emitted by the ultrasound probe. In one example, adjusting the field of view includes increasing (e.g., 
Additionally or alternatively, the examiner remarks that it may compact prosecution to note that Miller does not teach moving the output image/graphic to a different angular position or location on the display screen itself when the transceiving condition is changed, which appears to be what the applicant’s intend to lay claim to (see the response to arguments dated 09/10/2019, specifically page 7 paragraph 1 noting the citation to [0181]) and which is one potential interpretation, under the broadest reasonable interpretation, of the limitation “wherein the displaying the second ultrasound image comprises displaying the second ultrasound image by changing at least one of a shape, a size, or a position of the second ultrasound image” found in claims 10 and 20.
However Chomas, in the same or eminently related field of automatically tracking objects/ROIs of interest in US image sequences (see Chomas’s Abstract) teaches moving the output image/graphic to a different angular position or location on the display screen when the transceiving condition is changed. Specifically see the difference between Chomas’s Figs. 4A and 4C and then see the description of this process (as per [0051] which states that “The acquisition scan plane (i.e., the transmission and/or reception plane) is adaptively repositioned, altered or updated. The two-dimensional area of the acquisition scan plane is positioned within the volume as a function of and in response to the detected motion and the region of interest 40. As shown in FIG. 4C, the acquisition scan plane 54 is positioned in a 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to improve the invention of Miller with the enhanced display of Chomas in order to advantageously provide a more uniform density of samples over the scanning region and to fully account for the motion of both the tissue and the transducer within the potential scan region (see Chomas’s [0061] which states as much when discussing using the differential positioning).

Regarding claim 21, Miller teaches: 21. A non-transitory computer readable storage medium having stored thereon a program, which when executed by a computer, causes the computer to perform the method defined in claim 11 (see the rejection of claim 11 which is incorporated herein by reference, then see [0032] and [0037] which explicitly state that “Computer-executable instructions (e.g., the computer-executable instructions 112 of FIG. 1) may, for example, be executed by a processor (e.g., the processor 102) to perform steps [202-208 / 302-312] in accordance with one or more embodiments described herein” and/or see [0004] which states that the methods as a whole are computer-implemented on a processor and memory).


However Chomas, in the same or eminently related field of automatically tracking objects/ROIs of interest in US image sequences (see Chomas’s Abstract) teaches using correlation between portions (i.e. pixels or voxels) of the images to determine movement of the ROI (see Chomas’s [0046]-[0048] or [0050] or claims 2-3 wherein regions from a first image are correlated with regions from a second image to determine the change in position) which allows for motion compensation (see Chomas’s [0051]).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of invention to improve the invention of Miller with the use correlation between the images because either 1) it shows that correlating portions of the images is a suitable choice for the purpose of performing the “other medical image analysis techniques” to locate the ROI spoken to in the Miller art 

Regarding claims 7 and 17, Miller teaches the basic invention as given above in regards to parent claims 1 and 11; however, Miller teaches identifying the ROI automatically “or by using other medical image analysis techniques, as will be understood by one of skill in the art” as per [0034], but Miller fails to explicitly teach what “other image analysis techniques” are known in the art or otherwise to explicitly teach any use of user based ROI selection and therefore Miller alone fails to fully teach: 7. The ultrasound diagnosis apparatus of claim 1, further comprising an input device including hardware receiving a user’s input for setting a region of interest (ROI) on the first ultrasound image based on the first ultrasound data, wherein the controller detects the first position of the object of interest in the ROI. 17. The method of claim 11, further comprising receiving a user’s input for setting a region of interest (ROI) on the first ultrasound image based on the first ultrasound data, wherein the detecting of the first position comprises detecting the first position of the object of interest in the ROI. 
	However Chomas, in the same or eminently related field of automatically tracking objects/ROIs of interest in US image sequences (see Chomas’s Abstract) teaches allowing the user to perform the initial selection of the region of interest (see for example the Abstract or [0006] or [0028]).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of invention to improve the invention of Miller with the use of user directed initial ROI selection because either 1) it shows that user based ROI selection is a suitable choice for the purpose of performing the “other medical image analysis techniques” to locate the ROI spoken to in the Miller art and therefore prima facie obvious under MPEP 2144.07; or 2) because Chomas sets forth that the use of his methodology leads to advantages such as increased ease of use and better diagnostics value of the 

Regarding claims 22 and 23,, Miller and Chomas both teach: 22. The ultrasound diagnosis apparatus of claim 1, wherein each of the first ultrasound image, the second ultrasound image, and the rotated second ultrasound image 1s a two- dimensional image. 23. The method of claim 11, wherein each of the first ultrasound image, the second ultrasound image, and the rotated second ultrasound image is a two-dimensional image (these related limitations are taught by both Miller and Chomas in multiple ways as follows. 1) First and noting that Miller is the base reference and utilizes a 2D image options such as at [0031] or [0038], one could simply craft the combination such that the teachings, but not necessarily 3D image display of certain embodiments of Chomas are incorporated into Miller. For compact prosecution purposes the examiner notes that it has already been established in the parent claim that Chomas teaches that one can have a 2D image while utilizing the 3D tracking and positioning as per [0041] and [0055] as noted above so even if the applicant had questions as to the level of skill in the art the teachings of Chomas clearly present no barrier to this form of the combination. 2) Second, Chomas directly teaches an embodiment, as depicted in Figs. 3A-C and as described above, which utilizes a 2D ROI and as such one can still learn from Chomas’s teachings at [0056] including specifically “The region of interest 40 may also or alternatively be shifted within the display two-dimensional image by translation along one or two dimensions and/or rotation to maintain further stabilization. For example, as the transducer shifts to the left relative to the tissue, the region of interest 40 may appear to shift to the left within resulting images. The region of interest 40 is tracked or the shift is accounted for in the display two-dimensional image. In one embodiment, the shift occurs to the image data in range and azimuth.” Even if other teachings (e.g. arguendo “In another embodiment, the acquisition scan plane 54 extends only over a portion of the width of the volume region 52 accessible by the transducer 12. As a result, the positioning of the acquisition scan plane automatically shifts the region of interest 40 in the displayed image.” Appears to relate to positioning the 2D data within a 3D VOI/context and therefore needs VOI 52 instead of ROI 42) may no longer be appropriate without considering the skill in the art or the display of the base reference. 3) Third, and addressing the choice of claim language, the examiner notes that stating that the image is 2D in the context of a claim that by heritage is drafted to “comprise” these features does not preclude the examiner from iterating that the first image is Fig. 4A’s EFGH and the second image is Fig. 4C’s QPRS. Simply put even if, arguendo and contrary to what has been provided above, Chomas had taught only 3D images being displayed, these 3D images comprise a 2D image in each instance and therefore the display is a 2D image (among other things) in each instance. 4) Fourth and lastly the examiner notes that there is a difference between displaying a 2D image and displaying 2D data and that this makes all discussion of 3D data irrelevant for the current claim drafting. More specifically, the generated and displayed image in Chomas, including images such as Figs. 4A-C are 2D even if they depict a 3D scene. As such the broadest reasonable interpretation of the claim language allows the reader to refer to either 3A-C or 4A-C and treat them equally as 2D images even if all of 52 from Figs. 4A-C is included in the image).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller further in view of Chomas as applied to claims 1 and 11 above, and further in view of US 20100245360 A1 by Song et al. (hereafter Song, previously of record).

Regarding claims 5 and 15, the examiner notes that while Miller tracks changes in a location of the ROI in the images he does not locate a center point of the ROI and track the coordinates of the center point specifically, therefore Miller fails to teach: “5. The ultrasound diagnosis apparatus of claim 
However Song in the related field of US image processing (see Song’s Abstract for image processing in general then see [0021], [0041], or claim 4 this being applied to US data per se) teaches that one can identify and track coordinates of a center point of a ROI (e.g. see Fig. 2 noting that ROI is chosen and has no identified center, then see Fig. 3 for identifying the center point 42 which has been overlaid in the ROI each image, then see [0031]-[0032] which discusses tracking the center point) and Song goes on to teach why such tracking is useful (see Song’s [0032]-[0034] noting that such tracking allows for computer quantification of movement and reduces guessing (i.e. error) due to visual assessment circa [0032] which is applicable to center point tracking unto itself, or alternatively, note that as per [0033]-[0034] abnormalities and phases in movement can be tracked and additional useful diagnostic data can be gathered from tracking center point trajectory over time).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of invention to improve the invention of modified Miller with the use of center point coordinate tracking, as taught by Song, because this tracking would advantageously allow the computer to quantify the movement of the ROI and reduce the possibility of guessing error.

Response to Arguments
Applicant’s arguments, see page 8, filed 01/21/2022, with respect to the 112(a) and 112(b) rejections have been fully considered and are persuasive.  The associated rejections of the previous office action have been withdrawn.
For compact prosecution purposes the examiner also notes that the applicant’s statements about the 112(f) interpretation appear incorrect. Specifically and primarily the header identifies this is a rejection; however, the examiner has not issued any related rejection. Secondly the examiner disagrees with the assessment that adding the phrase “including hardware” clarifies that there is a specific structure for performing the function of the sort that would disallow interpretation under 112(f). Also it may compact prosecution to note that had the examiner agreed with the applicant’s statement then further 112(a)/112(b) rejections would be required as the applicants specification states at [0076] (citing PGPUB US 20160228098 A1) that the hardware can be e.g. “an electrocardiogram (ECG) measuring module, a respiration measuring module, a voice recognition sensor, a gesture recognition sensor, a fingerprint recognition sensor, an iris recognition sensor, a depth sensor, a distance sensor, etc.” where there are going to plenty of questions as to how many of these items, e.g. an ECG, perform the function in question and where the interpretation then granted to the applicant may also not be in line with the specification (i.e. note that the claim does not mention software and that even conventional inputs such as a keyboard do little without having the corresponding software). To that end the examiner notes that the interpretation has changed due to the change in wording. Specifically the interpretation under 112(f) is now limited to being combinations of hardware or hardware with software but excludes software only implementations. Lastly the examiner notes that it may further compact prosecution to iterate that the prior art rejection will not change either way as the prior arts of both Chomas and Miller utilize hardware (and software) in their inputs as addressed in the rejection above and as apparent from the arts at first blush.

Applicant's arguments filed 01/21/2022 with respect to the 103(a) rejections have been fully considered but they are not persuasive with each argument being responded to in the order presented as follows:

The applicants statements regarding Miller from page 9 to the top of page 10 include background information and make no specific argument as the examiner did not rely on Miller for teaching the rotation of the second image and already stated on record that Miller alone did not teach as much as indicted by the applicant and therefore proposes no specific argument for the examiner to rebut.
Beginning on page 10 the applicant addresses Chomas and opines that Chomas does not determine an angle difference or steering angles. This is not convincing to the examiner for multiple reasons. First and foremost these are taught by Miller as iterated in the rejection and therefore the argument is spurious as the examiner did not iterate that Chomas taught these features nor did the examiner provide Chomas as a 102 reference. Likewise and potentially more importantly the examiner also notes that the applicant is incorrect. Chomas determines and uses angular differences between the positions and re-steers the ultrasound based on these. In fact this is inherent (the invention would be non-functional for even the most basic tracking function if this was not true) but is also readily visibly apparent from e.g. Figs. 4A-C and covered textually in the sections cited by the examiner so while the examiner did not rely on Chomas to teach these features they most certainly could have. Third and as covered in the interview, either the depicted display of Figs. 4A/4C showing the changed position and angulation of the scan plane (i.e. EFGH to QPRS) certainly covers this and the textual teachings of Chomas also cover this such as [0056] which iterates (among other relevant teachings that show this feature) that “The region of interest 40 may also or alternatively be shifted within the display two-
The applicant concludes this section by iterating that the remaining claims, including those rejected under Song, are allowable by similarly or dependency because they do not cure the deficiencies discussed above in regards to claim 1; however, the examiner does not agree that claim 1 has deficiencies for the reasons iterated above and therefore finds this argument unconvincing for the same reasons.
On pages 10-11 the applicant iterates that the newly added claims 22-23 differentiate themselves from the prior art. In this instance and after further examination and reflection on the issues the examiner does not agree. One source of rebuttal would be the simplistic case study of taking a picture. If one takes a picture of the sunrise on their morning walk (a 3D view) and then shows it to a coworker later in the day they would be incorrect to state ‘look at this 3D picture’ because the displayed picture itself is 2D. It was rendered to be displayed on a 2D display screen and therefore is 2D. This same logic applies to Chomas’s display shown in Figs. 4A-C. The examiner notes that this is a somewhat regressive view (i.e. it relies on the broadest reasonable interpretation of the claim language and therefore could potentially be amended around by addressing the processing instead of the display) and therefore the examiner has also iterated one similar and two additional and more meaningful/lasting 
Therefore and for the foregoing reasons the applicant’s arguments are unconvincing to remove the 103(a) rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793